        Case 1:21-mj-00277-RMM Document 1-1 Filed 03/04/21 Page 1 of 9




                                   STATEMENT OF FACTS

        Your affiant, Shane Andersen, is a Special Agent of the Federal Bureau of Investigation,
assigned to the Los Angeles Field Office, West Covina Resident Agency. In my duties as a special
agent, I conduct international and domestic terrorism investigations. Currently, I am a tasked with
investigating criminal activity in and around the Capitol grounds on January 6, 2021. As a special
agent, I am authorized by law or by a Government agency to engage in or supervise the prevention,
detention, investigation, or prosecution of a violation of Federal criminal laws.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly around
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.

       During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
            Case 1:21-mj-00277-RMM Document 1-1 Filed 03/04/21 Page 2 of 9




violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

        On January 7, 2021 a tip from an anonymous individual from Finland that provided a link
to a video on the website for Finnish newspaper Ilta Sanomat 1. The newspaper had placed a link
to an interview the newspaper’s U.S. correspondent conducted with an individual who identified
himself as KEVIN CORDON (“K. CORDON”), 33, from California. K. CORDON was dressed
in an American flag, worn as a cape and attached via a carabiner, a Columbia jacket with red liner,
and black ballistic vest. During the interview, K. CORDON stated that he entered the Capitol
building via a broken window and walked through the hallways of the Capitol building. K.
CORDON told the interviewer:

                   We're here to take back our democratic republic. It's clear that this
                   election is stolen, there's just so much overwhelming evidence and
                   the establishment, the media, big tech are just completely ignoring
                   all of it. And we're here to show them we're not having it. We're
                   not- we're not just gonna take this laying down. We're standing up
                   and we're taking our country back. This is just the beginning.

When the interviewer asked K. CORDON why he entered the Capitol, K. CORDON responded:

                   It was um, it was a once in a lifetime opportunity to show that the
                   people of this country are not gonna take this corruption laying
                   down. And we're gonna show that we have the power. We have the
                   power in numbers, we have the power in spirit to show them that
                   they can't just push us around and take over our country with their
                   corruption. So we had to actually step foot in their building that they
                   think their [sic] own. And that's why everybody was shouting, "this
                   is our house." Because it is! This is for the people, by the people, of
                   the people government. And we needed to remind them because--
                   and we need to remind ourselves. I needed to remind myself and I
                   needed to remind the rest of the public that this is our country. This
                   country was founded on individuals having their own sovereignty
                   over their own lives and I think a lot of the public has forgotten that.
                   And we're back to show that we're - we're reawakening to that reality
                   that this is our country and we're not gonna take that nonsense.




1
    Video located at https://www.is.fi/ulkomaat/art-2000007723759.html, accessed on January 21, 2021
        Case 1:21-mj-00277-RMM Document 1-1 Filed 03/04/21 Page 3 of 9




                              Figure 1: Screenshot of K. CORDON during interview

I subsequently identified KEVIN FRANCISCO CORDON via California Department of Motor
Vehicle (“DMV”) records. Additionally, I reviewed K. CORDON’s DMV photograph and believe
it matches the individual in the interview whose photograph appears above.

       On January 16, 2021, the FBI received a tip from an anonymous individual who stated that
“Kevin Cordon and Sean Cordon both went to capital riot terrorist event.” I identified SEAN
CARLO CORDON (“S. CORDON”), via California DMV records. The video footage of K.
CORDON’s Ilta Sanomat interview shows a man matching S. CORDON’s description standing
nearby in the background of the video.




             Figure 2: S. CORDON in the background of K. CORDON's Interview.

The male was wearing a two-tone green Marmot jacket, dark colored backpack, and a collared
shirt. I additionally reviewed S. CORDON’s DMV photograph and believe it matches the
individual in the background of the interview whose photograph appears above.
         Case 1:21-mj-00277-RMM Document 1-1 Filed 03/04/21 Page 4 of 9




       As further discussed below, K. CORDON and S. CORDON (“the CORDONs”) traveled
together to Washington D.C. and entered the U.S. Capitol building together. They are assessed to
be brothers based on their common last name, common previous residence, and both having phone
numbers on a cell phone plan subscribed to by a woman who is believed to be their mother based
on her age and common previous residence.

        Review of surveillance footage from the United States Capitol building on January 6, 2021
indicated that the CORDONs entered the U.S. Capitol as further explained below:

•   2:16 PM: The CORDONs arrive on the north side of the Upper West Terrace, toward a
    gathering of individuals that included police officers. K. CORDON is wearing a black gas
    mask, and S. CORDON is wearing a respirator mask. The CORDONs walk away from the
    police officers. They later take off their masks and walk toward an entrance to the Capitol
    Building.




    Figure 3: The CORDONs wearing       Figure 4: K. CORDON       Figure 5: S. CORDON with full face
    masks after approaching gathering   with mask in right hand   respirator mask in left hand prior to
    with police officers.                                         entering Capitol building.

•   2:26:12 PM: K. CORDON climbs through a window into the west side of the Capitol building
    on the first floor, Senate side. S. CORDON, dons a full-face respirator mask just prior to
    entering, and follows soon thereafter.
        Case 1:21-mj-00277-RMM Document 1-1 Filed 03/04/21 Page 5 of 9




        Figure 6: K. CORDON entering the                       Figure 7: K. CORDON in
        U.S. Capitol through the window                        foreground as S. CORDON
                                                               enters U.S. Capitol through the
                                                               window




                         Figures 8: The CORDONs entering the Capitol building.


The CORDONs entry is consistent with statements K. CORDON made in his Ilta Sanomat
interview that “they broke into the windows and uh there was people scuffling with the cops and
         Case 1:21-mj-00277-RMM Document 1-1 Filed 03/04/21 Page 6 of 9




um that's when I got hit with a projectile not sure what it was… From there we proceeded into the
broken windows and into the Capitol building we were walking around the hallways.”

•   2:27:41 PM: The CORDONs walked through the Crypt underneath the Rotunda of the Capitol.




                     Figures 9 and 10: K. CORDON and S. CORDON entering the crypt.

•   2:52:10 PM: The CORDONs are outside of the U.S. Capitol building along its east side, near
    First St. SE, as K. CORDON takes part in Ilta Sanomat interview.




    Figures 11 and 12: The CORDONs near 1t St. SE where K. Cordon did interview with Ilta Sanomat.
        Case 1:21-mj-00277-RMM Document 1-1 Filed 03/04/21 Page 7 of 9




•   3:00 PM. S. CORDON makes a phone call.




                                  Figure 13: S. CORDON makes a Call.

Public records indicate that S. CORDON uses telephone number (***) ***-7534. Billing
records indicate that the phone number used by S. CORDON made a call to phone number (***)
***-6966 from Washington, DC on January 6, 2021 at 3:00 PM. According to public records
and DMV records, the number (***) ***-6966 is used by an individual who shares a residence
with S. CORDON.

•   3:03 PM: The CORDONs depart north along First Street, SE.




                          Figure 14: The CORDONs on First St, SE.

        Public records indicate that K. CORDON uses telephone number (***) ***-8217.
According to records obtained through a search warrant which was served on Verizon, on January
6, 2021, in and around the time of the incident, the cellular phone associated with (***) ***-8217
was identified as having utilized a cell site consistent with providing service to a geographic area
that included the interior of the United States Capitol building. Billing records indicate that the
phone number used by K. CORDON made calls from Washington, DC on January 6, 2021.

      I reviewed flight records, which indicate that on January 5, 2021, the CORDONs traveled
from Los Angeles International Airport to Washington Dulles International Airport via United
         Case 1:21-mj-00277-RMM Document 1-1 Filed 03/04/21 Page 8 of 9




411, landing the morning of January 6. Flights for both brothers were purchased on the same
itinerary, with the same credit card. Surveillance video from Los Angeles International Airport of
the boarding area just prior to boarding United flight 411 showed a male with a similar shape and
build as K. CORDON wearing an American flag cape. A male with similar shape to S. CORDON
and standing next to K. CORDON puts on a two-tone green coat similar to the one surveillance
video shows S. CORDON wearing on January 6, 2021. Flight records further indicate that the
CORDONs departed Dulles International Airport on January 7, 2021 via United 2276 and returned
to Los Angeles International Airport.




                                Figures 15 and 16: The CORDONs at LAX



        Based on the foregoing, your affiant submits that there is probable cause to believe that
KEVIN FRANCISCO CORDON and SEAN CARLO CORDON violated 18 U.S.C. § 1752(a)(1)
and (2), which makes it a crime to (1) knowingly enter or remain in any restricted building or
grounds without lawful authority to do; and (2) knowingly, and with intent to impede or disrupt
the orderly conduct of Government business or official functions, engage in disorderly or
disruptive conduct in, or within such proximity to, any restricted building or grounds when, or so
that, such conduct, in fact, impedes or disrupts the orderly conduct of Government business or
official functions; or attempts or conspires to do so. For purposes of Section 1752 of Title 18, a
“restricted building” includes a posted, cordoned off, or otherwise restricted area of a building or
grounds where the President or other person protected by the Secret Service, including the Vice
President, is or will be temporarily visiting; or any building or grounds so restricted in conjunction
with an event designated as a special event of national significance.

        Your affiant submits there is also probable cause to believe that KEVIN FRANCISCO
CORDON and SEAN CARLO CORDON violated 40 U.S.C. § 5104(e)(2)(D) and (G), which
makes it a crime to willfully and knowingly (D) utter loud, threatening, or abusive language, or
engage in disorderly or disruptive conduct, at any place in the Grounds or in any of the Capitol
Buildings with the intent to impede, disrupt, or disturb the orderly conduct of a session of Congress
or either House of Congress, or the orderly conduct in that building of a hearing before, or any
deliberations of, a committee of Congress or either House of Congress; and (G) parade,
demonstrate, or picket in any of the Capitol Buildings.
        Case 1:21-mj-00277-RMM Document 1-1 Filed 03/04/21 Page 9 of 9




         Finally, your affiant submits there is probable cause to believe that KEVIN FRANCISCO
CORDON violated 18 U.S.C. § 1512(c)(2), which makes it a crime to obstruct, influence, or impede
any official proceeding, or attempt to do so. Under 18 U.S.C. § 1515, congressional proceedings are
official proceedings.



                                                     _________________________________
                                                     Special Agent Shane Andersen
                                                     Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 4th day of March 2021.
                                                                     2021.03.04
                                                                     16:42:58 -05'00'
                                                     ___________________________________
                                                     ROBIN M. MERIWEATHER
                                                     U.S. MAGISTRATE JUDGE
